EXHIBIT 10.2

 

FIRST AMENDMENT TO

EQUITY PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT (this “Amendment”) to the Equity Purchase Agreement, dated
June 24, 2013 (the “Purchase Agreement”), by and among Energy & Mining Holding
Company, LLC, a Delaware limited liability company (“Buyer”), Aegion
Corporation, a Delaware corporation, the equity holders set forth on the
signature pages thereto (the “Sellers”), Brinderson, L.P., a California limited
partnership, General Energy Services, a California corporation, solely for the
purposes of Section 6.4, Section 6.7 and Article X thereof, Gary Brinderson, an
individual, and solely for purposes of Section 6.15 and Article X thereof,
Energy Constructors, Inc., a Nevada corporation, is entered into as of June 30,
2013.

 

WHEREAS, Article X of the Purchase Agreement authorizes Buyer and one of the
Sellers, Tim W. Carr, Southpac Trust International, Inc. and Richard B.
Fontaine, Trustees of the BCSD Trust dated 1/28/93, as amended and restated (the
“Key Seller” and together with the Buyer, the “Parties”) to amend the Purchase
Agreement; and

 

WHEREAS, the Parties desire to amend the Purchase Agreement to the extent set
forth herein.

 

NOW, THEREFORE, based on the foregoing, and for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

 

1.     Capitalized terms used in this Amendment and not otherwise defined herein
shall have the meanings given such terms in the Purchase Agreement.

 

2.     Section 2.1(c) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:

 

(c)     Buyer will, and Parent will cause Buyer to, deposit the Escrow Amount
with U.S. Bank National Association (the “Escrow Agent”) to be held in the
Escrow Account by the Escrow Agent in accordance with the provisions of the
Escrow Agreement.

 

3.     The Form of Escrow Agreement, attached as Exhibit C to the Purchase
Agreement, is hereby deleted in its entirety and replaced with the Form of
Escrow Agreement attached hereto as Annex A.

 

4.      The Purchase Agreement is amended only as expressly provided in this
Amendment and shall otherwise remain in full force and effect. This Amendment
may be executed in counterparts, which together shall constitute the executed
original.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows.]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Amendment to be
executed as of the day and year first above written.

 

BUYER

 

ENERGY & MINING HOLDING COMPANY, LLC

 

By:     /s/ David F. Morris                    

           Name: David F. Morris                

           Title: Senior Vice President, Chief           

                     Administrative Officer and Secretary     

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

BCSD TRUST, dated January 28, 1993, as amended and restated

 

By: /s/ Tim W. Carr               

                                                                                                    
Name: Tim W. Carr

                                                                                                    
Title: Trustee of BCSD TRUST, dated January 28, 1993, as amended and restated

 

 

 

By: /s/ Richard B. Fontaine          

       Name: Richard B. Fontaine

                                                                                                   
Title: Trustee of BCSD TRUST, dated January 28, 1993, as amended and restated

 

 

 
 

--------------------------------------------------------------------------------

 

 

Annex A

 

(see attached)

 

 
 

--------------------------------------------------------------------------------

 

  

ESCROW AGREEMENT

 

 

THIS ESCROW AGREEMENT (this “Agreement”) is entered into as of [July 1], 2013,
by and among, solely in its capacity as sellers’ representative, the BCSD Trust
dated 1/28/93 (“Key Seller”), Energy and Mining Holding Company, LLC, a Delaware
limited liability company (“Buyer”, and together with Key Seller, sometimes
referred to individually as “Party” and collectively as the “Parties”), and U.S.
Bank National Association (the “Escrow Agent”).

 

RECITALS

 

A.     The Parties are each a party to that certain Equity Purchase Agreement,
by and among Buyer, Aegion Corporation (“Aegion”), the equity holders set forth
on the signature pages thereto (collectively, the “Sellers” and each a
“Seller”), Brinderson, L.P., General Energy Services, solely for the limited
purposes set forth therein Gary Brinderson, an individual, and, solely for the
limited purposes set forth therein, Energy Constructors, Inc. (the “Purchase
Agreement”).

 

B.     The Purchase Agreement requires as a condition to the consummation of the
transactions contemplated thereby that the Parties and the Escrow Agent enter
into this Agreement.

 

C.     The Parties hereto desire to set forth their understandings with respect
to the escrow account established by this Agreement.

 

AGREEMENT

 

1.     Appointment. The Parties hereby appoint the Escrow Agent as their escrow
agent for the purposes set forth herein, and Escrow Agent hereby accepts such
appointment under the terms and conditions set forth herein.

 

2.     Establishment of Escrow; Escrow Account. Upon the execution of this
Agreement, Buyer shall cause $7,500,000 to be deposited with the Escrow Agent
(the “Deposit”), and Escrow Agent shall promptly upon request acknowledge to the
Parties or any of them receipt of any funds so deposited. The Deposit and all
additional amounts now or hereafter deposited with the Escrow Agent (together
will all income or loss resulting from interest on or the investment of such
amount) shall be referred to as the “Escrow Fund,” and shall be held by the
Escrow Agent in a demand deposit account maintained for the purpose, on the
terms and subject to the conditions of this Agreement. Except as provided in
Section 10 hereto, the Parties intend that the Escrow Fund shall not be subject
to lien or attachment by any creditor of any party hereto and shall be used
solely for the purpose set forth in this Agreement. The Escrow Agent shall
invest and reinvest the Escrow Fund in a U.S. Bank National Association Money
Market Deposit Account (“MMDA”) as further described in Schedule D or a
successor investment offered by the Escrow Agent; provided that instructions to
make any other investment (“Alternative Investment”) must be in a writing and
executed by an Authorized Representative (as defined in Section 4(d) below) of
each Party, and shall specify the type and identity of the investments to be
purchased and/or sold. MMDA have rates of interest or compensation that may vary
from time to time as determined by the Escrow Agent. The Escrow Agent is hereby
authorized to execute purchases and sales of investments through the facilities
of its own trading or capital markets operations or those of any affiliated
entity. The Escrow Agent or any of its affiliates may receive compensation with
respect to any Alternative Investment directed hereunder including without
limitation charging any applicable agency fee or trade execution fee in
connection with each transaction. The Escrow Agent will not provide supervision,
recommendations or advice relating to either the investment of moneys held in
the Escrow Fund or the purchase, sale, retention or other disposition of any
investment described herein, and the Escrow Agent shall not have any liability
for any loss in an investment made pursuant to the terms of this Agreement.
Market values, exchange rates and other valuation information (including without
limitation, market value, current value or notional value) of any Alternative
Investment furnished in any report or statement may be obtained from third party
sources and is furnished for the exclusive use of the Parties.  Escrow Agent has
no responsibility whatsoever to determine the market or other value of any
Alternative Investment and makes no representation or warranty, express or
implied, as to the accuracy of any such valuations or that any values
necessarily reflect the proceeds that may be received on the sale of an
Alternative Investment.  The Escrow Agent shall not have any liability for any
loss sustained as a result of any investment made pursuant to the terms of this
Agreement or as a result of any liquidation of any investment prior to its
maturity or for the failure of an Authorized Representative of the Parties to
give the Escrow Agent instructions to invest or reinvest the Escrow Funds. The
Escrow Agent shall have the right to liquidate any investments held in order to
provide funds necessary to make required payments under this Agreement. All
interest or other income earned under this Agreement shall be allocated to
Sellers, pro rata in accordance with Schedule A hereto (the “Seller
Allocation”), and each Seller shall be responsible for paying any taxes imposed
with respect thereto, and all such interest and other income shall be reported
by the Escrow Agent to the IRS, or any other taxing authority, on IRS Form 1099
or 1042S (or other appropriate form) as income earned from the Escrow Fund by
the Sellers whether or not said income has been distributed during such year.
The Escrow Agent shall withhold any taxes it deems appropriate in the absence of
proper tax documentation or as required by law, and shall remit such taxes to
the appropriate authorities. The Parties hereby represent to the Escrow Agent
that no other tax reporting of any kind is required of the Escrow Agent given
the underlying transaction giving rise to this Agreement. All interest or other
income earned under this Agreement shall be disbursed in accordance with Section
4.

  

 
 

--------------------------------------------------------------------------------

 

 

3.     Disbursements.

 

(a) Pursuant to the provisions of the Purchase Agreement, on each occasion on
which Buyer determines, in good faith, that it is entitled to payment of a claim
(a “Claim”) under Section 8.2 of the Purchase Agreement, Buyer may deliver to
the Escrow Agent and Key Seller a written request for the payment of such amount
(a “Claim Notice”), which request shall identify in reasonable detail the facts
and circumstances with respect to the subject matter of such Claim, to the
extent they reasonably can be determined, and the amount of such Claim if
reasonably determinable at such time, provided that any payment requested
pursuant to a Claim with respect to the obligation of any Seller shall not
exceed such Seller’s pro rata share of the Escrow Fund as determined in
accordance with the Seller Allocation. For the avoidance of doubt, the Escrow
Agent shall disregard any Claim Notices received by the Escrow Agent after 5:00
p.m. Pacific Time on the Final Claims Date (as defined below), except for any
Claims made pursuant to Section 8.2(a)(v) of the Purchase Agreement (“Special
Indemnification Claims”), which shall be disregarded if delivered after 5:00
p.m. Pacific Time on the Special Indemnification Claims Date (as defined below).

 

(b) If Key Seller delivers a Claim Objection (as defined below) to the Escrow
Agent prior the Objection Period (defined below), the Escrow Agent shall
disburse only the undisputed portion of the amount requested in the Claim Notice
within three (3) Business Days from the receipt of a Claim Objection by the
Escrow Agent, and shall not disburse the disputed portion of the amount
requested in the Claim Notice until Escrow Agent has received (i) joint written
instructions from Buyer and Key Seller specifying the agreement of the Parties
as to the action to be taken with respect to such disputed amount (“Payment
Instructions”), or (ii) receipt by the Escrow Agent of a notice from Buyer or
Key Seller stating that such dispute has been submitted to a court of competent
jurisdiction for judgment, and that a final judgment with respect to such
matters has been rendered, which notice shall be accompanied by a copy of a
final, non-appealable order of the court pursuant to which such court has
determined whether and to what extent Buyer is entitled to the amount requested
in such Claim Notice, a written certification from counsel of the instructing
Party attesting that such order is final and not subject to further proceedings
or appeal and a written instruction from an Authorized Representative of the
instructing Party given to effectuate such order (such notice, decision,
certification and instruction, collectively, a “Determination Order”). A copy of
any Determination Order shall also be sent by Buyer or Key Seller, as the case
may be, to the other Party concurrently with the delivery thereof to the Escrow
Agent. The Escrow Agent shall be entitled conclusively to rely upon any
certification and instruction accompanying a Determination Order and shall have
no responsibility to review the order to which such certification and
instruction refers or to make any determination as to whether such order is
final.

 

(c) Pursuant to the provisions of the Purchase Agreement, if there are amounts
owed to Buyer pursuant to Section 2.5(f) of the Purchase Agreement (an
“Overpayment”), and Buyer elects to receive payment of the Overpayment out of
the Escrow Fund (an “Overpayment Claim”), then Buyer shall deliver to the Escrow
Agent and Key Seller a written request for the payment of such amount (an
“Overpayment Notice”). For the avoidance of doubt, the Escrow Agent shall
disregard any Overpayment Notices delivered to the Escrow Agent after the Final
Claims Date.

  

 
 

--------------------------------------------------------------------------------

 

 

(d) If Key Seller delivers an Overpayment Claim Objection (as defined below)
prior the Objection Period (defined below), the Escrow Agent shall disburse only
the undisputed portion of the amount requested in the Overpayment Notice within
three (3) Business Days from the receipt of the Overpayment Claim Objection by
the Escrow Agent, and shall not disburse the disputed portion of the amount
requested in the Overpayment Notice until Escrow Agent has received: (i) joint
written instructions from Buyer and Key Seller specifying the agreement of the
Parties as to the action to be taken with respect to such disputed amount (which
shall also be referred to herein as “Payment Instructions”), or (ii) receipt by
the Escrow Agent of a final determination of the amount of the Overpayment, if
any, by KPMG or another independent accounting firm selected by the Parties,
accompanied by a written certification from counsel of the instructing Party
attesting that such determination is final under the terms of the Purchase
Agreement (such determination and certification, collectively, a “Selected Firm
Determination”). A copy of such Selected Firm Determination shall also be sent
by Buyer or Key Seller, as the case may be, to the other Party concurrently with
delivery thereof to the Escrow Agent. The Escrow Agent shall be entitled
conclusively to rely upon any certification and instruction accompanying a
Selected Firm Determination and shall have no responsibility to review the
determination to which such certification and instruction refers or to make any
determination as to whether such determination is final.

 

(e) If no later than 5:00 p.m. Pacific Time (PT) on the fifteenth (15) day after
Key Seller’s receipt of a Claim Notice or Overpayment Notice, Escrow Agent has
not received in writing from Key Seller (with a copy to Buyer) that Key Seller
objects, in good faith, to the Claim or a portion thereof (a “Claim Objection”)
or to the Overpayment Claim or a portion thereof (an “Overpayment Claim
Objection”), the Escrow Agent shall promptly, within three (3) Business Days
following the end of such 15 day period (“Objection Period”), disburse from the
Escrow Fund to Buyer the amount requested in such Claim Notice or Overpayment
Notice using the wiring instructions below. The Escrow Agent shall not disburse
any amounts pursuant to this Section 3(e) until it has received written
confirmation evidenced by a copy of the overnight delivery confirmation, from
Buyer that Key Seller received the Claim Notice or Overpayment Notice, as
applicable in accordance with Section 9.

 

(f) If the Escrow Agent has received (i) Payment Instructions, (ii) in the case
of a Claim, a Determination Order, or (iii) in the case of an Overpayment Claim,
a Selected Firm Determination and if such Payment Instructions, Determination
Order or Selected Firm Determination indicates that Buyer is entitled to payment
in respect of all or any portion of a disputed portion of the Claim or
Overpayment Claim, then the Escrow Agent shall promptly, but in any event within
three (3) Business Days after such receipt, disburse from the Escrow Fund to
Buyer amounts due to Buyer as indicated in such Payment Instructions,
Determination Order or Selected Firm Determination using the wiring instructions
below. If such Payment Instructions, Determination Order or Selected Firm
Determination indicates that Buyer is not entitled to all or any portion of the
disputed portion of the amount of the Claim or Overpayment Claim, then the
Escrow Agent shall hold the amount to which Buyer is determined not to be
entitled in accordance with the terms of this Agreement until such amounts are
to be disbursed (i) to Sellers pursuant to Section 4 below, (ii) to Buyer in
respect of another Claim or Overpayment Claim pursuant to this Section 3, or
(iii) to Sellers, Buyer or otherwise, in each case upon the receipt of joint
written instructions from Buyer and Key Seller.

 

4.     Disposition and Termination

 

(a) On the day immediately after [July 1], 2014 (the “Final Claims Date”), the
Escrow Agent shall pay and distribute to Sellers in accordance with the Seller
Allocation the amount of the Escrow Fund on the Final Claims Date which is in
excess of (i) any Claims and Overpayment Claims theretofore made that are then
still pending and unresolved (the “Retained Amount”), plus (ii) an additional
amount equal to $1 million, less the amount of any pending and unresolved
Special Indemnification Claims, to the extent such additional amount is
available (the “Special Indemnification Amount”), provided, that the amount is
this subpart (ii) cannot be a negative amount. The Escrow Agent shall retain the
Retained Amount, plus the Special Indemnification Amount until such amounts are
released pursuant to the procedures described below in this Section 4(a);
provided, that the Special Indemnification Amount shall be used solely for the
purpose of satisfying Special Indemnification Claims. The Escrow Agent shall
within three (3) Business Days from the date of receipt of Payment Instructions,
in the case of a Claim, a Determination Order, or, in the case of an Overpayment
Claim, a Selected Firm Determination, as applicable, thereafter release from the
Escrow Fund to the party entitled thereto all portions of the Escrow Fund,
including the Retained Amount and the Special Indemnification Amount, as and
when it receives Payment Instructions, a Determination Order or a Selective Firm
Determination, as applicable.

  

 
 

--------------------------------------------------------------------------------

 

 

(b) On the day immediately after [July 1], [2016] (the “Special Indemnification
Claims Date”), the Escrow Agent shall pay and distribute to Sellers in
accordance with the Seller Allocation the amount of the Escrow Fund on the
Special Indemnification Claims Date, including the Retained Amount and the
Special Indemnification Amount, which is in excess of all Claims and Overpayment
Claims theretofore made that are then still pending and unresolved on such date.
The Escrow Agent shall retain the amount specified in Claim Notices and
Overpayment Notices which are still pending and unresolved as of the Special
Indemnification Claims Date until such amounts are released pursuant to the
procedures provided below in this Section 4(b). The Escrow Agent shall within
three (3) Business Days from the date of receipt of Payment Instructions, in the
case of a Claim, a Determination Order or, in the case of an Overpayment Claim,
a Selected Firm Determination, as applicable, thereafter release from the Escrow
Fund to the party entitled thereto all portions of the amounts retained as and
when it receives Payment Instructions, a Determination Order or a Selective Firm
Determination, as applicable. The distribution of any funds to each Seller under
this Agreement shall be in accordance with the Seller Allocation.

 

(c) This Agreement shall terminate on the date on which the entire Escrow Fund
shall have been disbursed in accordance with this Agreement.

 

(d) Any instructions setting forth, claiming, containing, objecting to, or in
any way related to the transfer or distribution of the Escrow Fund, must be in
writing or set forth in a Portable Document Format (“PDF”) attached to an email,
executed by the appropriate Party or Parties as evidenced by the signatures of
the person or persons signing this Agreement or one of their designated persons
as set forth in Schedule B hereto (each an “Authorized Representative”), and
delivered to the Escrow Agent only by confirmed facsimile or as a PDF attached
to an email on a Business Day only at the fax number or email address set forth
in Section 9 below. No instruction for or related to the transfer or
distribution of the Escrow Fund shall be deemed delivered and effective unless
the Escrow Agent actually shall have received it on a Business Day by facsimile
or as a PDF attached to an email only at the fax number or email address set
forth in Section 9 and as evidenced by a confirmed transmittal to the Party’s or
Parties’ transmitting fax number or email address and Escrow Agent has been able
to satisfy any applicable security procedures as may be required hereunder. The
Escrow Agent shall not be liable to any Party or other person for refraining
from acting upon any instruction for or related to the transfer or distribution
of the Escrow Fund if delivered to any other fax number or email address,
including but not limited to a valid email address of any employee of the Escrow
Agent. The Parties each acknowledge that Escrow Agent is authorized to use the
funds transfer instructions set forth below for Buyer and provided by Key Seller
for the Sellers in written instructions to disburse any funds due to either
Party or any Seller, respectively without a verifying call back as set forth
below.

 

Buyer:     Bank Name:

 Bank Address:

 ABA Number:

 Account Name:

 Account Number:

 

 

(e)     Additionally, the Parties agree that repetitive funds transfer
instructions may be given to Escrow Agent for one or more beneficiaries where
only the date of the requested transfer, the amount of funds to be transferred,
and/or the description of the payment shall change within the repetitive
instructions (“Standing Settlement Instructions”). Any such Standing Settlement
Instructions shall be set up in writing in advance of any actual transfer
request and shall contain complete funds transfer information (as described
above) for each beneficiary. Any such set-up of Standing Instructions (other
than those established concurrently with the execution of this Agreement), and
any changes in an existing set-up, shall be confirmed by means of a verifying
callback to an Authorized Representative. Standing Instructions will continue to
be followed until cancelled by the applicable Party in a writing and delivered
to Escrow Agent in accordance with this Section. Escrow Agent may rely solely
upon all such information. Once set up as provided herein, Escrow Agent may rely
solely upon such Standing Settlement Instructions and all identifying
information set forth therein for each beneficiary. Each Party agrees that any
Standing Settlement Instructions shall be effective as the funds transfer
instructions of such Party or the Parties, as applicable, without requiring a
verifying callback, as set forth in Section 3(b) below, if such Standing
Settlement Instructions are consistent with previously authenticated Standing
Settlement Instructions for that beneficiary.

  

 
 

--------------------------------------------------------------------------------

 

 

(f)     In the event any other funds transfer instructions are set forth in a
joint written instruction or other permitted instruction from a Party or the
Parties in accordance with this Agreement, Escrow Agent shall disburse the
applicable funds in accordance with such instructions. Escrow Agent is
authorized to seek confirmation of such funds transfer instructions by a single
telephone call-back to one of the Authorized Representatives and Escrow Agent
may rely upon the confirmation of anyone purporting to be that Authorized
Representative. The persons and telephone numbers designated for call-backs may
be changed only in a writing executed by Authorized Representatives of the
applicable Party and actually received by Escrow Agent via facsimile or as a PDF
attached to an email. Except as set forth this Section 4(f), no funds will be
disbursed until an Authorized Representative is able to confirm by telephone
call-back.

 

(g) As used in this Agreement, “Business Day” shall mean any day other than a
Saturday, Sunday or any other day on which Escrow Agent located at the notice
address set forth below is authorized or required by law or executive order to
remain closed.

 

5.     Escrow Agent. The Escrow Agent shall have only those duties as are
specifically and expressly provided herein, which shall be deemed purely
ministerial in nature, and no other duties, including but not limited to any
fiduciary duty, shall be implied. The Escrow Agent has no knowledge of, nor any
obligation to comply with, the terms and conditions of any other agreement
between the Parties, nor shall the Escrow Agent be required to determine if any
Party has complied with any other agreement. Notwithstanding the terms of any
other agreement between the Parties, the terms and conditions of this Agreement
shall control the actions of the Escrow Agent. The Escrow Agent may conclusively
rely upon any written notice, document, instruction or request delivered by the
Parties believed by it to be genuine and to have been signed by an Authorized
Representative(s), as applicable, without inquiry and without requiring
substantiating evidence of any kind and the Escrow Agent shall be under no duty
to inquire into or investigate the validity, accuracy or content of any such
document, notice, instruction or request. The Escrow Agent shall not be liable
for any action taken, suffered or omitted to be taken by it in good faith except
to the extent that the Escrow Agent's gross negligence or willful misconduct was
the cause of any direct loss to either Party. The Escrow Agent may execute any
of its powers and perform any of its duties hereunder directly or through
affiliates or agents. In the event the Escrow Agent shall be uncertain, or
believes there is some ambiguity, as to its duties or rights hereunder, or
receives instructions, claims or demands from any Party which in the Escrow
Agent’s judgment conflict with the provisions of this Agreement, or if the
Escrow Agent receives conflicting instructions from the Parties, the Escrow
Agent shall be entitled either to: (a) refrain from taking any action until it
shall be given (i) a joint written direction executed by Authorized
Representatives of theParties which eliminates such conflict or (ii) a court
order issued by a court of competent jurisdiction (it being understood that the
Escrow Agent shall be entitled conclusively to rely and act upon any such court
order and shall have no obligation to determine whether any such court order is
final); or (b) file an action in interpleader. The Escrow Agent shall have no
duty to solicit any payments which may be due it or the Escrow Fund, including,
without limitation, the Deposit. Anything in this Agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable for special,
incidental, punitive, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Escrow Agent
has been advised of the likelihood of such loss or damage and regardless of the
form of action.

 

6.     Resignation; Succession. The Escrow Agent may resign and be discharged
from its duties or obligations hereunder by giving thirty (30) days advance
notice in writing of such resignation to the Parties. The Escrow Agent’s sole
responsibility after such thirty (30) day notice period expires shall be to hold
the Escrow Fund (without any obligation to reinvest the same) and to deliver the
same to a designated substitute escrow agent, if any, appointed by the Parties,
or such other person designated by the Parties, or in accordance with the
directions of a final court order, at which time of delivery, the Escrow Agent’s
obligations hereunder shall cease and terminate. If prior to the effective
resignation date, the Parties have failed to appoint a successor escrow agent,
or to instruct the Escrow Agent to deliver the Escrow Fund to another person as
provided above, at any time on or after the effective resignation date, the
Escrow Agent either (a) may interplead the Escrow Fund with a court located in
the State of Delaware and the costs, expenses and reasonable attorney’s fees
which are incurred in connection with such proceeding may be charged against and
withdrawn from the Escrow Fund; or (b) appoint a successor escrow agent of its
own choice. Any appointment of a successor escrow agent shall be binding upon
the Parties and no appointed successor escrow agent shall be deemed to be an
agent of the Escrow Agent. The Escrow Agent shall deliver the Escrow Fund to any
appointed successor escrow agent, at which time the Escrow Agent’s obligations
under this Agreement shall cease and terminate. Any entity into which the Escrow
Agent may be merged or converted or with which it may be consolidated, or any
entity to which all or substantially all of the escrow business may be
transferred, shall be the Escrow Agent under this Agreement without further act.

 

 
 

--------------------------------------------------------------------------------

 

 

7.     Compensation. Buyer will pay one half and Key Seller will pay one half of
the reasonable compensation due to the Escrow Agent for the services to be
rendered hereunder, which, unless otherwise agreed in writing, shall be as
described in Schedule C hereto. Each of the Parties further agrees to the
disclosures set forth in Schedule C.

 

8.      Indemnification and Reimbursement. The Parties agree jointly and
severally to indemnify, defend, hold harmless, pay or reimburse the Escrow Agent
and its affiliates and their respective successors, assigns, directors, agents
and employees (the “Indemnitees”) from and against any and all losses, damages,
claims, liabilities, penalties, judgments, or settlements, litigation,
investigations, costs or expenses (including, without limitation, the fees and
expenses of outside counsel and experts and their staffs and all expense of
document location, duplication and shipment) (collectively “Losses”), that are
determined by a court of competent jurisdiction to arise out of or in connection
with (a) the Escrow Agent’s performance of this Agreement, except to the extent
that such Losses are determined by a court of competent jurisdiction to have
arisen as a result of the gross negligence, willful misconduct, or bad faith of
such Indemnitee; and (b) Escrow Agent’s following any joint instructions or
directions from the Parties received in accordance with this Agreement. The
obligations set forth in this Section 8 shall survive the resignation,
replacement or removal of the Escrow Agent or the termination of this Agreement.

 

9.     Notices. All notices and other communications required or permitted by
this Agreement shall be in writing or set forth in a PDF attached to an email
and all instructions from a Party or the Parties to the Escrow Agent shall be
executed by an Authorized Representative and shall be executed and delivered
with the terms of this Agreements, and any applicable time period shall
commence, when (a) delivered to the following address by a nationally recognized
overnight courier service (costs prepaid) addressed to the following address or
(b) transmitted electronically to the following facsimile numbers or e-mail
addresses, in each case marked to the attention of the person (by name or title)
designated below (or to such other address, facsimile number, e-mail address, or
person as a party may designate by notice to the other parties):

 

If to Buyer:               

 

        Energy & Mining Holding Company, LLC

17988 Edison Avenue

Chesterfield, Missouri 63005

Attention: General Counsel

Fax: (636) 530-8700

Email: agreer@aegion.com

 

With copies to:          

 

Thompson Coburn LLP

One US Bank Plaza

St. Louis, Missouri 63101

Attention: Kimberly M. Eilerts

Fax: (314) 552-7172

Email: keilerts@thompsoncoburn.com

 

 
 

--------------------------------------------------------------------------------

 

  

If to Key Seller:               

 

Brinderson Holding Company

19700 Fairchild, suite 270

Irvine, CA 92612

Attention: Patrick Carrier

Fax No.: (949) 250-2960

Email: pcarrier@brindersonhc.com

 

 

With copies to:          

 

Gibson, Dunn & Crutcher LLP

3161 Michelson Drive

Irvine, CA 92612

Attention: John M. Williams

Facsimile: (949) 475-4673

Email: jwilliams@gibsondunn.com

 

If to Escrow Agent:          

 

U.S. Bank National Association

One U.S. Bank Plaza

Mail Code: SL-MO-T3CT

St. Louis, Missouri 63101

Attention: Brian J. Kabbes, Vice President, Corporation Trust Services

Telephone: (314) 418-3943

Facsimile: (314) 418-1225

Email: brian.j.kabbes@usbank.com

 

10.     Compliance with Court Orders. In the event that a legal garnishment,
attachment, levy restraining notice or court order is served with respect to any
of the Escrow Fund, or the delivery thereof shall be stayed or enjoined by an
order of a court, the Escrow Agent is hereby expressly authorized, in its sole
discretion, to obey and comply with all such orders so entered or issued, which
it is advised by legal counsel of its own choosing is binding upon it, whether
with or without jurisdiction, and in the event that the Escrow Agent obeys or
complies with any such order it shall not be liable to any of the Parties hereto
or to any other person by reason of such compliance notwithstanding such order
be subsequently reversed, modified, annulled, set aside or vacated.

 

11.     Waivers and Amendments. The provisions of this Agreement may be waived,
altered, amended or supplemented only by a writing signed by the Escrow Agent
and the Parties. Any waiver of any provision of this Agreement shall be
effective only if in a writing signed by the party against whom the waiver is to
be enforced. A waiver of any breach or failure to enforce any of the terms or
conditions of this Agreement shall not in any way affect, limit or waive a
party’s rights hereunder at any time to enforce strict compliance thereafter
with every term or condition of this Agreement.

 

12.     Assignability. No party hereto may assign any of its rights or delegate
any of its obligations under this Agreement without the prior consent of the
other parties hereto.

 

13.     Governing Law; Exclusive Jurisdiction

 

(a) This Agreement and the legal relations between the Parties and the Escrow
Agent will be governed by and construed in accordance with the laws of the State
of Delaware, without giving effect to any choices or conflict of law provision
or rules thereof, and except to the extent that certain matters are preempted by
federal law or are governed by the law of the jurisdiction of incorporation of
the respective Parties or the Escrow Agent.

  

 
 

--------------------------------------------------------------------------------

 

 

(b) Each of the Parties and the Escrow Agent irrevocably agrees that any legal
action or proceeding with respect to this Agreement or the transactions
contemplated hereby shall be brought and determined in any federal court in
Delaware (or to the extent any such federal court does not have jurisdiction,
any state court sitting in Delaware) and each of the Parties and the Escrow
Agent irrevocably submits to the exclusive jurisdiction of such courts solely in
respect of any legal proceeding arising out of or related to this Agreement. The
Parties and the Escrow Agent further agree that the Parties and the Escrow Agent
shall not bring suit with respect to any disputes arising out of this Agreement
or the transactions contemplated hereby in any court or jurisdiction other than
the above specified courts; provided, however, that the foregoing shall not
limit the rights of the Parties or the Escrow Agent to obtain execution of
judgment in any other jurisdiction. The Parties and the Escrow Agent further
agree, to the extent permitted by applicable law, that a final and
non-appealable judgment against a Party or the Escrow Agent in any action or
proceeding contemplated above shall be conclusive and may be enforced in any
other jurisdiction within or outside the United States by suit on the judgment,
a certified copy of which shall be conclusive evidence of the fact and amount of
such judgment. Except to the extent that a different determination or finding is
mandated due to the applicable law being that of a different jurisdiction, the
Parties and the Escrow Agent agree that all judicial determinations or findings
by a state or federal court in Delaware with respect to any matter under this
Agreement shall be binding.

 

(c) To the extent that any Party or the Escrow Agent has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, each such Party and the Escrow Agent hereby irrevocably (i) waives
such immunity in respect of its obligations with respect to this Agreement and
(ii) submits to the personal jurisdiction of any court described in this Section
13. Each of the Parties and the Escrow Agent hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, or otherwise, in any such
suit, action or proceeding any claim that it is not personally subject to the
jurisdiction of the above-named court, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Agreement or the subject matter hereof may
not be enforced in or by such court.

 

(d) THE PARTIES HERETO AGREE THAT THEY HEREBY IRREVOCABLY WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS
AGREEMENT OR OTHERWISE ARISING FROM THE TRANSACTIONS CONTEMPLATED HEREBY.

 

14.     Counterparts. This Agreement and any amendment hereto or any of the
other documents delivered pursuant hereto may be executed in one or more
counterparts and by different parties in separate counterparts. All of such
counterparts will constitute one and the same agreement (or other document) and
will become effective (unless otherwise provided therein) when one or more
counterparts have been signed by each party and delivered to the other parties.

 

15.     Severability. The invalidity or unenforceability of any term or
provision of this Agreement in any situation or jurisdiction will not affect the
validity or enforceability of the other terms or provisions of this Agreement or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction and the remaining terms and provisions
will remain in full force and effect, unless doing so would result in an
interpretation of this Agreement which is manifestly unjust.

 

16.     No Right to Escrow Fund. Nothing in this Agreement, whether express or
implied, shall be construed to give to any person or entity other than the
Escrow Agent, the Parties and the Sellers any legal or equitable right, remedy,
interest or claim under or in respect of the Escrow Fund or this Agreement.

 

17.     Consent of Sellers. Between the Parties it is agreed that Sellers have,
by virtue of their approval of the Purchase Agreement, consented to the
appointment of Key Seller as their representative, attorney-in-fact and agent
for purposes of this Agreement and the taking by Key Seller of any and all
actions and the making of any decisions required or permitted to be taken by it
under this Agreement.

 

18.     Miscellaneous. No party to this Agreement is liable to any other party
hereto for losses due to, or if it is unable to perform its obligations under
the terms of this Agreement because of, acts of God, fire, war, terrorism,
floods, strikes, electrical outages, equipment or transmission failure, or other
causes reasonably beyond its control. The Parties represent, warrant and
covenant that each document, notice, instruction or request provided by such
Party to the Escrow Agent shall comply with applicable laws and regulations.

  

 
 

--------------------------------------------------------------------------------

 

 

19.      Patriot Act. To help the government fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account. For a non-individual person such as a business entity, a charity, a
trust or other legal entity Escrow Agent will ask for documentation to verify
its formation and existence as a legal entity. Escrow Agent may also ask to see
financial statements, licenses, identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation.

 

20.      Security Advice Waiver. The parties hereto acknowledge that regulations
of the Comptroller of the Currency grant them the right to receive brokerage
confirmations of security transactions as they occur. The parties hereto
specifically waive such notification to the extent permitted by law and
acknowledge that they will receive periodic cash transaction statements, which
will detail all investment transactions.

  

 
 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

BUYER

 

ENERGY & MINING HOLDING COMPANY, LLC                               

 

By:______________________________

Name:___________________________               

Title: ____________________________               

 

KEY SELLER

 

BCSD TRUST dated January 28, 1993, as amended and restated

 

By:______________________________

Name:    Tim W. Carr                                        

 

By:______________________________

Name:  Richard B. Fontaine                            

 

Trustees of the BCSD TRUST dated January 28, 1993, as amended and restated

 

 

ESCROW AGENT

 

 

By:______________________________

Name:___________________________

Title:____________________________

  

 
 

--------------------------------------------------------------------------------

 

 

Schedule A

 

Seller Allocation

 

 

[See attached.]

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule B

 

 

Telephone Numbers and Authorized Signatures for

Person(s) Designated to Give Instructions and Confirm Funds Transfer
Instructions. The following person are “Authorized Representatives” of the
Parties as indicated below:

 

 

For Buyer:

 

 

 

 

 

                     Name     

Telephone Number          

Signature     

 

 

 

1.     David F. Morris               

636-530-8020       

___________________

 

 

 

2.     David A. Martin

636-530-8033              

___________________

 

 

 

3.     Brian J. Clarke               

636-530-2885              

___________________

4.     Kenneth L. Young               

636-530-8672                

___________________

For Key Seller: 

Name                     Telephone Number           Signature

1.     Patrick Carrier              

(949) 250-2960                 ___________________

    

All instructions, including but not limited to funds transfer instructions,
whether transmitted by facsimile or set forth in a PDF attached to an email,
must include the signature of the Authorized Representative authorizing said
funds transfer on behalf of such Party.

 

 
 

--------------------------------------------------------------------------------

 

  

Schedule C

 

SCHEDULE OF ESCROW AGENT FEES

 



 I.

Administration Fee, One Time:       

$4,500

 



            

 

One time fee for the routine duties of the Escrow Agent associated with the
administration of the account. Administration fees are payable in advance. In
the event that the Agreement is not terminated within two years, then an
additional administrative fee of $1,000 shall be due for each year or part
thereof. This assumes that the Escrow Agent will be directed to invest in an
automated sweep vehicle available through the Escrow Agent’s trust accounting
system.

 

 



 II. 

Disbursement Processing Fees (if any):          

$100 per disbursement in excess  of ten disbursements per year

 





 

Processing fees cover the routine duties of Escrow Agent associated with the
administration of the account, billed in arrears. This includes payment by check
or wire. This assumes that the Escrow Agent will receive complete and accurate
payment information, upon which it can conclusively rely.

 

 



 

 III.  

Out-of-Pocket Expenses (if any):    

At Cost



               

Reimbursement of expenses associated with the performance of Escrow Agent’s
duties, including but not limited to fees and expenses of legal counsel,
accountants and other agents, tax preparation, reporting and filing,
publications, and filing fees.

 



IV. 

Extraordinary Fees (if any): 

At Cost



                  

Extraordinary fees are payable to the agent for duties or responsibilities not
expected to be incurred at the outset of the transaction, not routine or
customary, and not incurred in the ordinary course of business. Payment of
extraordinary fees is appropriate where particular inquiries, events or
developments are unexpected, even if the possibility of such things could have
been identified at the inception of the transaction. Extraordinary services
might include, without limitation, amendments or supplements, specialized
reporting, non-routine calculations, foreign currency conversions, use
investments not automated with the Escrow Agent’s trust accounting system, and
actual or threatened litigation or arbitration proceedings.

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person who opens an account. For a
non-individual person such as a business entity, a charity, a trust or other
legal entity we will ask for documentation to verify its formation and existence
as a legal entity. Escrow Agent may also ask to see financial statements,
licenses, identification and authorization documents from individuals claiming
authority to represent the entity or other relevant documentation.

  

 
 

--------------------------------------------------------------------------------

 

 

Schedule D

 

 

U.S. BANK NATIONAL ASSOCIATION

MONEY MARKET ACCOUNT AUTHORIZATION

DESCRIPTION AND TERMS

 

The U.S. Bank Money Market account is a U.S. Bank National Association (“U.S.
Bank”) interest-bearing money market deposit account designed to meet the needs
of U.S. Bank’s Corporate Trust Services Escrow Group and other Corporate Trust
customers of U.S. Bank. Selection of this investment includes authorization to
place funds on deposit and invest with U.S. Bank.

 

U.S. Bank uses the daily balance method to calculate interest on this account
(actual/365 or 366). This method applies a daily periodic rate to the principal
balance in the account each day. Interest is accrued daily and credited monthly
to the account. Interest rates are determined at U.S. Bank’s discretion, and may
be tiered by customer deposit amount.

 

The owner of the account is U.S. Bank as Agent for its trust customers. U.S.
Bank’s trust department performs all account deposits and withdrawals. Deposit
accounts are FDIC Insured per Purchaser, as determined under FDIC Regulations,
up to applicable FDIC limits.

 

AUTOMATIC AUTHORIZATION

 

In the absence of specific written direction to the contrary, U.S. Bank is
hereby directed to invest and reinvest proceeds and other available moneys in
the U.S. Bank Money Market Account. The U.S. Bank Money Market Account is a
permitted investment under the operative documents and this authorization is the
permanent direction for investment of the moneys until notified in writing of
alternate instructions.

 

Beneficial owner Directive Regarding The Shareholder Communications Act of 1985,
SEC Rule 14b-2. The Shareholder Communications Act of 1985 and its regulation
require that banks and trust companies make an effort to facilitate
communication between registrants of U.S. securities and the parties who have
the authority to vote or direct the voting of those securities regarding proxy
dissemination and other corporate communications. If applicable, unless the
parties hereto indicate their objection in writing, the Escrow Agent will
provide the obligatory information to the registrant upon request. An objection
will apply to all securities held for the benefit of the parties in the account
now and in the future unless the Escrow Agent is notified in writing.

 